Citation Nr: 1222670	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome (CTS), to include as secondary to the Veteran's service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2010 and August 2011.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

CTS was not incurred in or aggravated by service, nor is CTS causally related to or aggravated by the Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

CTS was not incurred in or aggravated by service, nor is CTS proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in November 2008 and April 2010.  The April 2010 notification letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and the November 2008 and April 2010 notification letters complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in June 2007, November 2008, and September 2010 (with addendum opinions in January and March 2012).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as other organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  


Analysis

The issue before the Board involves a claim of entitlement to service connection for CTS, to include as due to diabetes mellitus type II.  The Board notes that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement - direct and secondary - must be considered.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").  

After reviewing the evidence, the Board finds that the preponderance of such evidence is against service connection on a direct basis.  A June 1970 separation examination shows that clinical evaluation of the upper extremities was normal.  There were no indications of CTS.  

In a July 2006 White City VA Medical Center (VAMC) treatment record, the Veteran complained of a burning sensation on both arms for 10 to 15 years (i.e., 1991, at earliest).  Assuming for purposes of this appeal that such complaint was a manifestation of his CTS, it is clear that the CTS was not manifested during service or for many years thereafter, and service connection on a direct basis is therefore not warranted.  

The Veteran's contention is that the CTS is associated with or caused by or aggravated by his already service-connected diabetes.  This question is clearly medical in nature and must be addressed by medical personnel.  Neither the Veteran, his representative, nor the Board are shown to be competent to address this question.  As hereinafter discussed, VA has posed the question to medical personnel.  

An August 2005 Merle West VAMC treatment record found on physical examination his extremities were normal.  The impression was diabetes mellitus.  

On September 2006 VA examination (for his diabetes), the Veteran denied any numbness, tingling, or burning to suggest neuropathy.  On physical examination, his extremities were normal and neurological examination was normal.  The diagnoses included diabetes mellitus type II (with no evidence of neuropathy or CTS).  

On June 2007 VA examination, the Veteran complained of intermittent numbness in his fingers, primarily the third, fourth, and fifth digits on the left, occurring once or twice per week.  He also reported experiencing a burning pain on the posterior forearm of both arms, somewhat worse on the left.  He denied ever having known CTS.  The examiner examined the Veteran's wrists and upper extremities and performed neurologic, motor, and sensory examinations.  The diagnoses included left CTS.  The examiner opined that the Veteran's neurologic problems do not appear directly related to his diabetes mellitus, although diabetes mellitus is known to aggravate nerve entrapment syndromes such as CTS, although this is a condition which can resolve spontaneously or improve or resolve with physiotherapy or surgery.  

On June 2008 VA joint examination, the Veteran reported he experiences some snapping tendonitis at the right ring finger and some occasional numbness of the left hand.  

November 2008 Dr. Y.K.K. nerve conduction study of the upper extremities revealed electrophysiologic evidence of bilateral moderately severe carpal tunnel syndrome.  

On November 2008 VA examination, the Veteran reported experiencing intermittent numbness and tingling of the digits of both hands, more so on the left, for two and a half to three years.  The examiner performed neurlogic examination of the Veteran.  The examiner also noted the above-noted Dr. Y.K.K. November 2008 examination.  The diagnoses included bilateral CTS.  The examiner opined that as the Veteran has no other evidence of neuropathy other than bilateral CTS, it is as likely as not that the bilateral CTS is not significantly related to his service-connected diabetes mellitus type II.  

At the September 2009 Travel Board hearing, the Veteran testified that numerous doctors have diagnosed him with CTS, and it was his understanding that diabetes aggravates CTS.  

In the March 2010 remand, the Board noted the June 2007 and November 2008 VA examinations did not address whether diabetes has aggravated his CTS.  The Veteran was thereafter afforded another VA examination in September 2010.  The examiner performed reflex, sensory, and motor examination of the Veteran.  The examiner opined that the Veteran's CTS had no service connection as it was of recent origin and unlikely to have anything to do with service connection.  However, the examiner indicated that CTS could be associated with low-grade diet controlled diabetes.  

In the August 2011 remand, the Board again noted that the September 2010 VA examination did not address whether the Veteran's CTS is proximately due to or aggravated by his service-connected diabetes mellitus.  The claims file was thereafter returned to the September VA examiner for a clarifying opinion.  

In a January 2012 addendum opinion, after review of the claims file, the examiner opined the Veteran's CTS was less likely than not incurred in or caused by service.  The examiner explained that the CTS is of late onset, mild and not related to the mild type II diabetes which is diet controlled.  It was noted that other examiners did not feel his CTS was related to his mild type II diabetes.  The examiner further explained that although CTS can be related to diabetes, it is the most common upper extremity neuropathy occurring in many people without diabetes, and the metabolic abnormality in the Veteran is so minimal, he did not think the diabetes was causally related to the CTS.  

In a March 2012 addendum opinion, after review of the claims file, the examiner opined that the Veteran's CTS was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The examiner reasoned that CTS is a very common problem and opined it is less likely than not aggravated by the very mild type II diabetes.  

The Board finds that the September 2010 VA examination and opinion (and January and March 2012 addendum opinions) are fully adequate and supported by a detailed rationale.  The examiner explained that the CTS was of late origin.  The examiner also explained that CTS is a very common problem, including in people without diabetes.  In sum, the opinion is accompanied by a detailed and persuasive rationale.  The Board notes that there are no medical opinions of record to the contrary.  

As noted earlier, the questions involved in this case are medical in nature.  The record now includes a clear, detailed and persuasive medical opinion which argues against the Veteran's claim.  The Board is therefore compelled to conclude that the preponderance of the evidence is also against service connection on a secondary basis, to include by aggravation.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


